Citation Nr: 0025469	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for shortness of 
breath.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In his notice of disagreement received in July 1998, the 
veteran raised the issue of entitlement to service connection 
for insomnia.  This issue has not been adjudicated by the RO.  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
hypertension and any disease or injury incurred in or 
aggravated by active service.  

2.  There is no competent evidence of a nexus between 
hypothyroidism and any disease or injury incurred in or 
aggravated by active service.  

3.  There is no competent evidence of a nexus between a 
current disability manifested by shortness of breath and 
service.  

4.  There is no competent evidence of a diagnosis of nicotine 
dependence, and there is no competent evidence attributing 
hypertension, hypothyroidism, or a disability manifested by 
shortness of breath to nicotine use during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
hypothyroidism is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for 
shortness of breath is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are unavailable 
and may have been destroyed in a fire at that facility in 
1973.  In January 1998, the veteran completed a request to 
reconstruct medical records, in which he reported that he did 
not receive treatment for any of the claimed disabilities 
until the 1970s.

Private medical records dated from October 1965 to October 
1985 show that the veteran was seen in October 1965 with 
complaints of shakiness and muscle weakness.  The diagnosis 
was Grave's disease.  The records also show ongoing treatment 
for hypothyroidism subsequent to October 1965.  The veteran's 
blood pressure was recorded as 128/98 on two occasions in 
September 1977, and borderline hypertension was reported in 
March 1979.  A ten year history of high blood pressure was 
noted in August 1985.  

Medical records dated from July 1996 to August 1997 show that 
in July 1996, the veteran was seen with complaints that 
included shortness of breath and chest pain.  The assessment 
was of a new onset of angina.  He was admitted to 
hospitalization for further evaluation.  On hospitalization, 
the veteran's history reportedly included significant 
hypothyroidism and hypertension.  He reported a twenty three-
year history of hypertension.  He also reported that he 
experienced shortness of breath.  It was noted that he had 
smoked in the distant past, but had quit 15 years previously.  
The assessment was atypical chest pain in a patient with 
multiple risk factors.  An August 1996 stress test was 
considered abnormal with symptoms of ischemia.  

In January 1998, the veteran completed a tobacco product use 
history questionnaire wherein he indicated that he used no 
tobacco products prior to service.  He further reported that 
from August 1953 to May 1955 he smoked approximately one-half 
pack of cigarettes per day; and that from June 1955 to 
October 1989, he smoked one pack of cigarettes per day.  He 
noted that as a result of medical problems, he quit smoking 
in 1989.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1999.  At that time, he testified 
that he began smoking during basic training.  He testified 
that when he left basic training he was a heavy smoker.  He 
reported that he smoked for approximately forty years.  He 
also reported that it was his belief that nicotine and other 
chemicals from tobacco which passed through the throat caused 
his hypothyroidism.  He reported that he developed nicotine 
dependence during service.  He reported that the cigarettes 
were government issued and he continued to smoke after 
service due to his nicotine dependence.  He reported that his 
treating physician would not provide a statement that he 
developed nicotine dependence in service or that his 
hypothyroidism was the result of tobacco use.  He reported 
that his hypertension was related to his nicotine dependence 
that began in service.  He reported that it was common 
knowledge that hypertension was causally related to stress 
and smoking acts as a tranquilizer to stress.  



Pertinent Law and Regulations

The initial question is whether the veteran's claims are well 
grounded.  The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of Section 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim is 
denied and there is no further duty to assist the veteran 
with the development of evidence pertinent to that claim.  
See Epps v. Gober, 126 F.3rd 1464, 1468 (1997); 38 U.S.C.A. § 
5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999). 

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between that disability and military 
service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307), so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds...in service will permit service connection 
for arthritis, disease of the heart,...first shown as a 
clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical, unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent. 

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of Section 
3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997)

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in- 
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. § 
3.310 (1999), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service. 38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998. Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim was submitted prior to 
June 9, 1998.

The Court has recently held that in order for a claim for 
direct service connection based on tobacco use to be well 
grounded, there must be competent evidence that the claimed 
disability was due to smoking in service as opposed to 
smoking at some time thereafter.  The Court further held that 
in order for claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
nicotine addiction in service.  Davis v. West, 13 Vet. App. 
178 (1999).  The Court further held that a lay person was not 
competent to diagnose nicotine addiction in service.  Davis 
v. West, supra.

In cases where service records are presumed destroyed, the 
Board has a heightened duty to explain its findings of fact 
and conclusions of law.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

For purposes of a well grounded analysis, the truthfulness of 
the lay statements of record must be presumed.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Generally, a lay person "is 
competent to testify as to the symptoms experienced in 
service, but ... is not competent to opine as to a link 
between those symptoms and [the] present diagnosis."  Dean v. 
Brown, 8 Vet. App. 449, 455 (1995) (citing Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  This is so because lay statements 
have probative value in describing any outward manifestations 
of a disease process or physical disability, but do not hold 
any probative value on questions involving medical diagnosis 
and etiology.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Analysis

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the NPRC.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303(a) (1999).  

In any event, the veteran is not contending that any of the 
claimed disabilities were directly incurred during service.  
Rather he is asserting that they resulted some years after 
service as a result of cigarette smoking that began during 
service.  The veteran is competent to report on his cigarette 
usage during service and after.  Thus, for purposes of this 
decision and determining whether his claims are well 
grounded, the Board presumes the truthfulness of those 
reports.  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes for 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the veteran is competent to report his history of 
cigarette usage, the Court has held that lay persons, such as 
the veteran are not competent to express opinions as to 
medical diagnosis or causation.  Grottveit v. Brown, at 93.  
The Court has specifically held that in claims based on 
tobacco use there must be competent medical evidence that the 
claimed disabilities resulted from tobacco use in service, as 
opposed to use after service; or that the disabilities were 
the result of nicotine dependence diagnosed in service.  
Davis.  The veteran concedes that there is no competent 
medical opinion that his disabilities are the result of 
tobacco use, and the record is devoid of any competent 
diagnosis of nicotine dependence.

Hypertension

The veteran was first diagnosed with hypertension by Dr. 
Bechtold in 1973 at which time he reported a history of "no 
knowledge of prior hypertension."  There is no medical 
evidence showing that hypertension manifested during service 
or within the one year presumptive period after discharge 
from service.  See 38 C.F.R. § 3.309 (1999).

In this case, the Board finds that the claim for service 
connection for hypertension is not well grounded.  There is 
no competent medical evidence of record that provides a nexus 
between the veteran's hypertension and his period of active 
service or any incident therein.  Significantly, there is no 
competent evidence of record linking the veteran's 
hypertension to nicotine dependence or smoking in service.  

Hypothyroidism

The veteran asserts that he has hypothyroidism that is 
secondary to nicotine dependence incurred during his military 
service.  

There is no competent medical evidence that has associated 
any tobacco use by the veteran with his development of 
hypothyroidism in 1965, approximately ten years following 
service.  Specifically, there is no competent evidence 
relating the veteran's current hypothyroidism to smoking in 
service.  Thus, the claim for service connection on a direct 
basis is not well grounded.
There has also been no competent diagnosis of tobacco 
addiction in service.  Therefore, the claim for service 
connection on a secondary basis is not well grounded.  

The Board is aware that the veteran has supplied lay 
testimony that his hypothyroidism is related to nicotine 
dependence incurred during service.  With respect to this lay 
testimony, it is important to note that where the 
determinative issue involves medical causation, it has been 
held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay persons are not 
competent to report a diagnosis of nicotine dependence during 
service, or to say that hypothyroidism resulted from 
inservice smoking.  Davis v. West, 13 Vet. App. 178 (1999). 

In view of the fact there is no competent evidence of a nexus 
between tobacco use or any disease or injury in service and 
the development of hypothyroidism many years following 
service, the Board is unable to conclude that the claim is 
well grounded, and, accordingly, the claim must be denied.

Shortness of breath

The veteran's shortness of breath has been reported in 
conjunction with an assessment of angina.  This finding was 
initially reported long after service, and no competent 
medical professional has linked it to service.  As noted 
above, the record shows, and the veteran concedes, that no 
competent medical professional has linked the veteran's 
shortness of breath to nicotine use in service or to a 
diagnosis of nicotine dependence during service.  In fact, 
medical professionals reported that the veteran had multiple 
risk factors for angina or heart disease.  The veteran 
acknowledges that it is simply his belief that there is a 
connection between shortness of breath and nicotine 
dependence in service.  However, as a lay person, he cannot 
supply a competent opinion as to such a link.  In the absence 
of such competent nexus evidence the claim is not well 
grounded and must be denied.

For these reasons, the Board must find that the veteran's 
claim of entitlement to service connection for shortness of 
breath as a result of tobacco use in service is not well 
grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for hypertension is denied.  

Service connection for hypothyroidism is denied.  

Service connection for shortness of breath is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

